Citation Nr: 1035870	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  07-18 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for substance abuse due to 
a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Davitian


INTRODUCTION

The Veteran had active service from April 1974 to May 1975.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a January 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.

In November 2008 the appellant testified at a BVA hearing before 
the undersigned Veterans Law Judge at the local RO; a transcript 
of that hearing is of record.

When this case was previously before the Board in March 2009, it 
was remanded to the RO for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  Substance abuse induced mood disorder was initially 
demonstrated years after service, and has not been shown by 
competent clinical evidence of record to be related to service.

2.  The competent clinical evidence of record does not show that 
the Veteran's substance abuse is etiologically related to a 
service-connected disability.





CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or aggravated by 
active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  Substance abuse is not due to, or aggravated by, a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by May 2009 and September 2009 letters 
sent to the appellant that fully addressed all necessary 
elements.  The letters informed the appellant of what evidence 
was required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence.  Although the 
notice letters were not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case in a July 2010 supplemental statement of 
the case after the notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error does not affect 
the essential fairness of the adjudication.  

The May 2009 correspondence also provided the criteria for 
assignment of an effective date and disability rating in the 
event of award of the benefit sought.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  

In May 2010 correspondence, VA requested that the Veteran provide 
addresses for certain sources of medical records that he had 
previously identified, but he did not respond.  Thus, VA has been 
unable to obtain potentially favorable evidence.  "The duty to 
assist is not always a one-way street.  If a veteran wishes help, 
he cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The appellant was afforded a VA medical examination in August 
2009.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA opinion 
obtained in this case is more than adequate, as it was predicated 
on a reading of the Veteran's claims file and medical records, 
and the results of a current examination.  It considers all of 
the pertinent evidence of record, to include the statements of 
the Veteran, and provides a rationale for the opinion offered.  
Accordingly, the Board finds that VA has met its duty to assist 
with respect to obtaining a VA examination or opinion for the 
issues on appeal.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008). 

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an emphasis 
on the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

Certain chronic diseases, including psychosis, may be presumed to 
have been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by an 
established service-connected disorder.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection 
includes instances in which an established service-connected 
disorder results in additional disability of another condition by 
means of aggravation.  Allen, supra.

Relevant law provides that at the time of the service entrance 
examinations, those persons entering military service are 
presumed to be in sound physical and mental condition, except for 
those disorders, disease, or other "infirmities" that are noted 
on their service entrance physical examination.  38 U.S.C.A. § 
1111 (West 2002).

For those disorders that preexisted service and were worsened or 
"aggravated" during such service, a Veteran may obtain service 
connection.  38 U.S.C.A. §§ 1110, 1111, 1153.

A preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and manifest) 
is required to rebut the presumption of aggravation where pre-
service disability underwent an increase in severity during 
wartime service.  This includes medical facts and principles 
which may be considered to determine whether the increase is due 
to the natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence in the record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

In VAOGCPREC 3-2003, VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of sound condition.  See also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003).

Service connection may not be granted for substance abuse as a 
primary diagnosis.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2008); see also VAOPGPREC 2-97 
(January 16, 1997).  However, where substance abuse results from 
a service-connected disability, service connection is not barred 
by law as such substance abuse is not considered of misconduct 
origin.  38 C.F.R. § 3.301(c)(3).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Veteran contends that he has a psychiatric disorder due to 
active duty, and that his substance abuse is due to a service-
connected psychiatric disability.  

The Veteran's service medical records include a January 1974 
physical profile record indicating that he had known emotional 
and attitudinal problems which might compromise his judgment or 
reliability.  These limitations were temporary and to last for 
only 60 days.  The report of the Veteran's April 1974 entrance 
medical examination provides that clinical psychiatric evaluation 
was normal and identifies no defects or diagnoses.  The report of 
the Veteran's April 1974 entrance report of medical history 
provides that he reported frequent trouble sleeping and denied 
depression or excessive worry.  An undated clinical record notes 
the Veteran's complaint of increased worrying.  There is a 
notation of "depression" in the physician's summary section of a 
November 1974 report of medical history, and the Veteran noted 
frequent trouble sleeping and depression or excessive worry.  The 
report of a January 1975 Chapter 13 medical examination provides 
that the Veteran's clinical psychiatric evaluation was normal, 
and identifies pertinent defects and diagnoses of insomnia and 
heroin addiction, recommend med-evac to CONUS.  On a January 1975 
Chapter 13 report of medical history, the Veteran denied frequent 
trouble sleeping and depression or excessive worry.  The report 
of the Veteran's April 1975 separation medical examination 
provides that his clinical psychiatric evaluation was normal.  On 
an April 1975 separation report of medical history, the Veteran 
noted frequent trouble sleeping and depression or excessive 
worry.  

There is no evidence of a psychosis within one year of the 
Veteran's separation from active duty, and therefore presumptive 
service connection is not warranted.  38 C.F.R. §§ 3.307 and 
3.309.  

A January 1997 VA psychiatric progress note relates that the 
Veteran reported no history of mental health problems.  

The report of a December 2006 VA mental disorders examination 
includes no indication that the VA examiner reviewed the 
Veteran's medical history as contained in the claims folder, and 
makes no reference to any of the Veteran's psychiatric complaints 
or findings in service.  The current Axis I diagnosis was alcohol 
dependence, in early partial remission, and cocaine dependence.  

The report of an August 2009 VA psychiatric examination provides 
that the examiner reviewed the Veteran's claims file and medical 
records, sets forth a detailed recount of the Veteran's military 
and medical history, and the provides the results of current 
examination.  The current Axis I diagnosis was substance induced 
mood disorder.  The examiner noted that the disability was 
related to polysubstance dependence in full remission.  The 
examiner commented that, based on review of the medical records 
of the Veteran and the history he provided, the Veteran had 
problems with substance abuse and anger management prior to 
joining the service which continued to exist while he was in 
service and after he was discharged from service.  The examiner 
stated that the Veteran's psychiatric disorder was not caused or 
aggravated by his military experiences.  

The Board finds that this VA medical opinion constitutes 
probative evidence against the Veteran's claim.  It was based on 
current examination results and a review of the medical record.  
The examiner supported his opinion with references in his report 
to the Veteran's medical records and history.  This fact is 
particularly important, in the Board's judgment, as the 
references make for a more convincing rationale.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion").  

The Board finds it significant that there is no medical evidence 
to the contrary of the VA opinion.  In fact, the post-service 
evidence is negative for any evidence linking the Veteran's 
substance induced mood disorder to his active duty.

The Board is aware of the Veteran's contentions.  However, they 
do not constitute medical evidence in support of his claim.  The 
Veteran is not competent to diagnose the etiology of his 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  As a result, his assertions cannot constitute 
competent medical evidence that his psychiatric disability is 
related to his service.  

The Board is aware that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, supra.  Further, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, to the extent that the Veteran is able to observe 
continuity of psychiatric symptoms since active duty, the 
credibility of his opinion is outweighed by the lack of probative 
medical evidence in support of his claim.  In this regard, while 
the Board acknowledges that the absence of any corroborating 
medical evidence supporting the assertions, in and of itself, 
does not render the statements incredible, such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  Simply stated, the Board finds that post-
service medical records (containing evidence that the Veteran's 
psychiatric disability is not related to his active duty) 
outweigh the Veteran's contentions.

As a final matter, the Board acknowledges that the Veteran's 
January 1974 physical profile, dated prior to his entrance to 
active duty, noted that he had known emotional and attitudinal 
problems which might compromise his judgment or reliability.  
However, these limitations were temporary and to last only 60 
days.  The Veteran's April 1974 entrance medical examination 
noted no psychiatric disability to rebut the presumption of 
soundness.  38 U.S.C.A. § 1111.  Moreover, the August 2009 VA 
medical opinion constitutes probative evidence that the Veteran's 
active duty did not aggravate his psychiatric disability.  Thus, 
service connection based on aggravation is not warranted.  
38 C.F.R. § 3.306(a). 

As this decision is denying service connection for a psychiatric 
disability, and the Veteran is not service-connected for any 
other disability, service connection for substance abuse due to a 
service-connected psychiatric disability, or any other service-
connected disability, is not warranted.  38 C.F.R. § 3.310.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for a psychiatric disability, or 
service connection for substance abuse due to a psychiatric 
disability.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a psychiatric disability is denied.

Service connection for substance abuse due to a psychiatric 
disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


